Citation Nr: 0116450	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  99-08 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
October 1970 and from January 1991 to March 1991.  He served 
in the National Guard from February 1990 to July 1990.  


This appeal is before the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision from the Boise, Idaho, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied reopening the claim of entitlement to service 
connection for hearing loss.  

The December 2000 Board decision reopened the claim and 
remanded the case to obtain a VA audiological examination.  
This matter is now before the Board for appellate review.  


FINDINGS OF FACT

1.  The RO denied reopening the previously disallowed claim 
of entitlement to service connection for hearing loss in 
February 1994 and notified the veteran of that decision by 
letter dated February 23, 1994; he did not appeal.  

2.  The December 2000 Board decision reopened the previously 
disallowed claim and remanded the case finding that 
entitlement to service connection for bilateral hearing loss 
could not be established without a current VA examination and 
medical opinion.  

3.  Good cause has not been shown for the veteran's failures 
to report for VA audiological examinations scheduled in 
January 2001 and February 2001.  


CONCLUSION OF LAW

Entitlement to service connection for bilateral hearing loss 
is not warranted.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.655 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he initially incurred hearing loss 
from helicopter and combat noise while serving as a 
helicopter repairman in Vietnam and that his initial hearing 
loss was aggravated by the same type of helicopter and combat 
noise during Operation Desert Storm.  He contends that no 
work or recreational activities between or after his two 
periods of military service contributed to his hearing loss.  

Service connection for hearing loss was denied in October 
1976.  The veteran was notified of the determination and did 
not file a notice of disagreement with the action.  The RO 
denied reopening the previously disallowed claim of 
entitlement to service connection for hearing loss in 
February 1994.  The February 1994 rating decision became 
final because the RO notified the veteran of the decision on 
February 23, 1994, and a notice of disagreement was not filed 
within the prescribed period.  38 U.S.C.A. § 7105(c);  
38 C.F.R. § 20.1103.  In September 1998, the veteran filed an 
application to reopen the claim.  A February 1999 rating 
decision denied reopening the claim, and the veteran timely 
appealed.  

In December 2000, the Board reopened the previously 
disallowed claim and remanded the case finding that 
entitlement to service connection for bilateral hearing loss 
could not be established without a VA examination and medical 
opinion.  A VA examination was necessary to determine whether 
the veteran's current bilateral hearing loss, if any, pre-
existed the veteran's first period of active service and was 
aggravated during either or both periods of active service or 
whether current bilateral hearing loss was initially incurred 
in either period of active service.  The Board remand stated 
that a VA audiological examination should be afforded to the 
veteran and provided notice that the veteran's failure to 
report for a scheduled examination without good cause could 
result in the denial of his claim under the provisions of 
38 C.F.R. § 3.655.  

Pursuant to the Board remand, the RO provided written notice 
to the veteran on January 2, 2001 of a VA audiological 
examination scheduled for January 11, 2001.  The written 
notice was mailed to the veteran at his last known address of 
record and clearly stated the date, time, address, and room 
location of the examination.  The veteran is presumed to have 
received this letter because it was not returned in the mail.  
The law requires only that the VA mail a notice; it then 
presumes the regularity of the administrative process "in the 
absence of clear evidence to the contrary."  Mindenhall v. 
Brown, 7 Vet. App. 271 (1994).  A January 16, 2001 VA Medical 
Center status report shows that the veteran failed to report 
on January 11, 2001.  A January 2001 memorandum from the 
veteran's representative requested a second examination and 
stated that a contact letter had been mailed to the veteran 
informing him of the missed appointment.  A February 23, 2001 
VA Medical Center status report shows that the veteran failed 
to report for the second scheduled VA audiological 
examination on February 20, 2001.  On March 9, 2001, the RO 
provided written notice to the veteran that he had twice 
failed to report for scheduled examinations required by the 
Board and that he should let the RO know if he was willing to 
report for an examination.  The written notice was mailed to 
the veteran at his last known address of record and included 
a VA Form 21-4138 for the veteran to make his statement 
regarding an examination.  The veteran is presumed to have 
received this letter because it was not returned in the mail.  
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The RO waited 
over sixty days and heard nothing from the veteran or his 
representative.  The veteran's claims folder was returned to 
the Board on May 18, 2001.  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, scheduled in conjunction with 
a reopened claim for a benefit which was previously 
disallowed, the claim shall be denied.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  See 38 C.F.R. § 3.655 (2000).  

Certainly, this case involves a claim previously disallowed 
in February 1994 and reopened by Board decision in December 
2000.  The January 2001 and February 2001 VA audiological 
examinations were scheduled because the Board found in 
December 2000 that entitlement to service connection could 
not be established without the VA examination and medical 
opinion.  The veteran's absences from the scheduled VA 
audiological examinations in January 2001 and February 2001 
were without good cause because he provided no explanation 
for his failures to report.  In June 2001, even the veteran's 
representative had to admit that no reasons had been provided 
for the veteran's failures to report or for his failures to 
respond to letters asking if he were still willing to report 
for an examination.  The December 2000 Board remand warned 
the veteran that his claim could be denied if he failed to 
report for a scheduled examination.  Accordingly, the claim 
of entitlement to service connection for bilateral hearing 
loss is denied under the provisions of 38 C.F.R. § 3.655.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

